Buck, P. J.
The Farmers and Merchants Bank, of which W. T. Crawford was president, cashed certain cheeks drawn upon the Bank of Whigham, and in discharge of the amount paid out on these cheeks the Bank of Whigham gave what is called a correspondent’s cheek, and when this was presented it was not paid in cash, although there is evidence that at the time it was presented the Bank of Whigham had the cash with which to meet the check; but instead of paying the cash the Bank of Whigham transferred and delivered- the promissory note of E. M. Thomas, one of its depositors, and two days afterwards closed its doors. It was *438insolvent at the time of making the transfer; but from the evidence the jury might infer that the transfer of the note was made in good faith; without intent to delay the creditors of the Bank of Whigham, and that the note was transferred in consideration of the check which it had given, instead of paying it in cash. Under this evidence the jury were authorized to find that the transfer of the note was valid, was not for the purpose of delaying creditors, and was not in violation of any of the provisions of section 2360 of the Civil Code, relating to transfers, etc. The headhote announces the principle of law controlling the case, and no elaboration is necessary.

Judgment affirmed.


All the Justices concur.